Citation Nr: 0805261	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-10 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
tinnitus, currently rated as 10 percent disabling.  

2.  Entitlement to an effective date prior to October 29, 
2003, for the grant of service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from August 1975 to 
November 1978.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2005, a 
statement of the case was issued in January 2006, and a 
substantive appeal was received in March 2006.  A Board video 
conference hearing was held in January 2008.

In his hearing testimony, the veteran indicated that he 
wished to raise a new claim for an increased evaluation for 
his service-connected bilateral hearing loss.  Thus, this 
issue is referred back to the RO for appropriate action.  


FINDINGS OF FACT

1.  The current 10 percent evaluation assigned to tinnitus is 
the maximum scheduler evaluation under VA rating criteria.  

2.  The veteran filed a formal claim for hearing loss in 
November 1978. 

3.  During the development of the November 1978 claim, an 
informal claim for tinnitus was raised.
  

CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a rating in 
excess of 10 percent for the veteran's tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  The criteria for assignment of an effective date of 
November 7, 1978, for the grant of service connection for 
tinnitus have been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  

With respect to the issue of entitlement to an initial 
increased rating, the Court has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of that claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet.App. 143, 149 (2001).  In the instant case 
the facts are not in dispute.  Resolution of the veteran's 
appeal is dependent on interpretation of the regulations 
pertaining to the assignment of disability ratings for 
tinnitus.  As discussed below, the Board finds that the 
veteran is already receiving the maximum disability rating 
available for tinnitus under the applicable rating criteria.  
Furthermore, regardless of whether the veteran's tinnitus is 
perceived as unilateral or bilateral, the outcome of this 
appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet.App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

With respect to the issue of an earlier effective date for 
service connection for tinnitus, in light of the favorable 
decision below, which is considered a full grant of the 
benefit sought on appeal, the satisfaction of VCAA 
requirements is again rendered moot. 
  
Analysis

Initial Increased Rating for Tinnitus

The present appeal involves the veteran's claim that the 
severity of his service-connected tinnitus warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's tinnitus is currently rated as 10 percent 
disabling under Diagnostic Code 6260.  The regulations 
governing the schedular criteria for tinnitus were revised 
effective June 13, 2003.  See 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  Under the regulations in effect from June 13, 
2003, a disability of tinnitus, recurrent warrants an 
evaluation of 10 percent.  Note (1) of this code provides 
that a separate evaluation for tinnitus may be combined with 
an evaluation under diagnostic codes 6100, 6200, 6204, or 
other diagnostic codes, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  Note (2) 
provides that a single evaluation is to be assigned for 
recurrent tinnitus, whether the sound is perceived in one ear 
or both ears, or in the head.  Note (3) provides that 
objective tinnitus (in which the sound is audible to other 
people and has a definable cause that may or may not be 
pathologic) is not evaluated under this diagnostic code, but 
as part of any underlying condition causing it.  38 C.F.R. § 
4.87.  As the veteran filed his current claim in October 
2003, the revised criteria are applicable.  

By way of background, in Smith v. Nicholson, 19 Vet.App. 63, 
78, (2005), the U.S. Court of Appeals for Veterans Claims 
(Court) held that the pre-1999 and pre-June 13, 2003 versions 
of DC 6260 required the assignment of dual ratings for 
bilateral tinnitus.  VA appealed this decision to the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit).  
In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.   

In the instant case, the veteran is currently assigned the 
maximum allowable rating of 10 percent for recurrent tinnitus 
under Code 6260.  Further, in his hearing testimony, the 
veteran appeared to indicate that he did not realize that he 
was actually seeking a higher rating for his service-
connected tinnitus.  Thus, as the regulations clearly 
provide, a rating in excess of 10 percent for tinnitus may 
not be assigned under DC 6260 or any other diagnostic code.  
38 C.F.R. § 4.87, Diagnostic Code 6260.   As there is no 
legal basis upon which to award a higher schedular evaluation 
for tinnitus, the veteran's appeal must be denied.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

Earlier Effective Date for Service Connection of Tinnitus

The veteran contends that he is entitled to an effective date 
prior to October 29, 2003 for service connection for 
tinnitus.  Essentially, the veteran asserts that the  
effective date should be from the date of his separation from 
active duty service.

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
The effective date of an evaluation and an award of 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date the claim was received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400.  Further, 
an effective date from the day following separation from 
service is warranted if the claim is received within one year 
after separation from service.  38 C.F.R.  § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action, indicating 
intent to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  The mere presence of 
medical evidence of a disability does not constitute a claim; 
rather, the veteran must assert a claim either expressly or 
impliedly.  VA is not required to conjure up issues not 
raised by the claimant.  Brannon v. West, 12 Vet.App. 32, 35 
(1998).

In the instant case, the veteran filed an initial claim for 
service connection for hearing loss in November 1978, within 
a month from his discharge from active duty.  The veteran was 
afforded a VA examination in February 1979.  At the 
examination, the veteran gave a history of the onset of his 
hearing loss starting in 1975 after basic training.  He 
indicated that explosives and rifle fire caused constant 
ringing in his ears that had progressively gotten worse.  The 
examination report reiterated that ringing and decreased 
acuity had been present in the right ear since on the rifle 
range in 1975.  The diagnosis was deafness, partial 
perceptive type, bilateral, with right tinnitus.  A September 
1980 rating decision granted service connection for bilateral 
hearing loss, but did not address the ringing in the ears, or 
tinnitus.  

The Board finds that the veteran's statement to VA medical 
personnel (made during development of the original claim for 
hearing loss) that he experienced ringing in his ears since 
basic training either constituted an additional informal 
claim for tinnitus, or effectively broadened the hearing loss 
claim to include tinnitus.  The Board believes this situation 
is distinguishable from the Brannon judicial holding because 
the presence of tinnitus was discovered during the course of 
developing the hearing loss claim.  The purpose of developing 
a claim is to clarify the nature of the claimed disorder.  

Nevertheless, the September 1980 rating decision did not 
address tinnitus.  Thus, as there is no prior final decision, 
the effective date for tinnitus should be based on the filing 
of the original claim in November 1978.  See 38 C.F.R. § 
3.400.  Further, as the veteran filed is original claim 
within one year from his separation from service, the 
effective date should be the day following his separation 
from service, November 7, 1978.  See 38 C.F.R. § 3.400(b)(2).

In sum, when resolving all benefit of the doubt in favor of 
the veteran, the Board finds that an effective date of 
November 7, 1978, the day after the veteran was released from 
service, is warranted for the grant of service connection for 
tinnitus.  See 38 U.S.C.A. § 5107(b).


ORDER

There is no legal basis for awarding an initial increased 
evaluation for the veteran's service-connected tinnitus.  To 
that extent, the appeal is denied.

An effective date of November 7, 1978, for the grant of 
service connection for tinnitus is warranted.  To that 
extent, the appeal is granted, subject to the law and 
regulations governing the payment of monetary benefits.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


